Filed 7/1/21 In re P.J. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re P.J., a Person Coming                                   B309332
Under the Juvenile Court Law.
______________________________                                 (Los Angeles County
LOS ANGELES COUNTY                                             Super. Ct. No.
DEPARTMENT OF CHILDREN                                         20CCJP04634A)
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

S.L.,

         Defendant and Appellant.



      APPEAL from orders of the Superior Court of Los Angeles
County, Debra R. Archuleta, Judge. Affirmed.
      Jacob I. Olsen, under appointment by the Court of Appeal,
for Defendant and Appellant.
       Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Sarah Vesecky, Senior Deputy
County Counsel, for Plaintiff and Respondent.
                       _______________________
       A mother shook her young child because he cried. The
mother then threatened the father with a knife when he took the
child from her arms. There was other family violence. The
juvenile court assumed jurisdiction over the boy and placed him
with his father. The mother challenges only her case plan. She
says it is too onerous. We affirm. Statutory references are to the
Welfare and Institutions Code.
                                   I
       A girl called 911 at 3:20 in the morning one September day
in 2020. The girl said her stepmother—Mother—threatened her
father with a knife after he found Mother shaking the child. The
child was 23 months old. The girl is the child’s half sister.
       Father recounted the incident. The child awoke crying. He
and Mother gave their son a bottle and tried to soothe him, but
the child kept crying. Mother grabbed the child by the shoulders
and began shaking him. She shook him for about 10 seconds
while screaming for him to stop crying and go back to sleep.
Father pulled the child away. Mother scratched Father’s back,
went to the kitchen, and returned with a knife. She told Father
she would stab him if he did not give back the child. Father
convinced Mother to surrender the knife. He put the child in the
living room. The boy vomited three times.
       Police arrested Mother. The child went to a hospital. A
doctor reported no signs of trauma and testing revealed no
findings of concern.




                                2
       Father did not know why Mother “snapped.” He said “this
has happened in the past”—Mother previously had been violent
and he usually bears the brunt. In the past Mother also had
wanted to kill herself.
       Reports from the responding officer and from a nurse
matched Father’s account of the incident, as did the officer’s body
camera footage.
       The half sister also corroborated Father’s report. She
witnessed the incident. She described to the officer how Mother
asked Father, while holding the knife, “ ‘Do you want me to stab
you’ ”?
       There also was evidence, however, the half sister had been
inconsistent: she told the investigating social worker she heard
Father and Mother arguing from her room and then found the
child crying while the parents were outside, implying she did not
witness the violence.
       Mother said the half sister does not like her, which was
why “she went along with the father’s statement.” Mother
claimed Father was telling this story about her to get custody of
the child, as he had threatened. She believed he was retaliating
because she had taken the child away from home for a month.
Mother denied shaking or hitting her son and denied pulling a
knife on Father or scratching him. She was willing to take a lie
detector test to prove she did not hurt the child; he is her only
child and the love of her life.
       Mother admitted getting upset with Father when he would
ignore her. She denied all domestic violence and mental health
issues.




                                 3
      Mother repeatedly expressed her willingness to participate
in any services needed to reunify with her son. She said, “ ‘I am
willing to do what I need to have my child back in my care.’ ”
      Mother later asked the social worker, “ ‘So what happens if
you find evidence that I did this?’ ” The social worker said case
issues need to be addressed through services. She noted Father’s
statement had been consistent.
      After this episode, Father got an emergency protection
order and then a temporary restraining order against Mother.
He initially expressed uncertainty about whether to seek a
permanent restraining order but then requested and received
one.
                                 II
      The Department of Children and Family Services filed a
dependency petition in September 2020. The petition alleged the
child was at risk due to being physically abused by Mother, due
to domestic violence between the parents in the child’s presence,
and due to mother’s history of mental and emotional problems.
      The petition included allegations against Father, which we
omit as irrelevant to this appeal.
      At the detention hearing, Mother’s counsel proposed a
safety plan that “would include immediate involvement in
parenting, individual counseling, anger management course.”
Counsel also relayed that Mother intended to do “anything the
court asks of her.”
      At the jurisdictional and dispositional hearing, the
Department submitted on the mental health count but asked the
court to address this count in the case plan. The child’s counsel
asked the court to dismiss this count. Mother argued for
dismissal of all counts.




                                4
       The juvenile court sustained some but not all allegations in
the petition. It dismissed the mental health count against
Mother. It declared the child a dependent, placed him in Father’s
home, and ordered monitored visitation for Mother.
       The court found by clear and convincing evidence that
returning the child to Mother’s care would endanger the child,
and there were no reasonable means by which his health could be
protected without removal.
       Mother’s counsel objected to the proposed case plan, which
did not include an anger management component, as follows:
“Your honor, I believe that the Department is asking for mother
to complete a domestic violence program. I think, if anything, an
anger management program might be more appropriate. But,
otherwise, just note mother’s general objections to the case plan.”
       The court then adopted a case plan requiring Mother to
participate in both a domestic violence program and an anger
management program, parenting classes, individual counseling,
and mental health counseling, including a psychological
assessment.
       In requiring both domestic violence and anger management
classes, the court commented: “[I]t seems to me that, based on
the review of the disposition report and the case file, there [are] a
lot of underlying issues here that need to be addressed, and I
think that it is better to have too much therapy and counseling,
as opposed to too little, especially given the age of this young
minor child.”
       Mother appealed, arguing the case plan is overly
burdensome and the court abused its discretion in ordering
services unrelated to her family’s needs and preservation. She
concedes some services were warranted, but not both anger




                                 5
management and domestic violence classes. Mother also argues
the court’s dismissal of the mental health count shows there was
insufficient evidence to justify the mental health services.
                                  III
        The court did not abuse its discretion by ordering this case
plan.
       Once a child becomes a dependent of the juvenile court, the
court may make reasonable orders to further the care and
support of the child. (§ 362, subd. (a).) The court has broad
discretion to fashion a disposition order for the child’s well-being.
(In re Corrine W. (2009) 45 Cal.4th 522, 532.)
       We review these orders for an abuse of discretion. (In re
D.P. (2020) 44 Cal.App.5th 1058, 1071 (In re D.P.).)
       Services ordered for a parent should be tailored to the
family and should aim to remedy the conditions that led to the
dependency. (§ 362, subd. (d); In re Christopher H. (1996) 50
Cal.App.4th 1001, 1006 (In re Christopher).) In determining an
appropriate program, the sustained petition is a guide and not a
shackle. The court may consider the evidence as a whole and
craft a plan to address parental deficiencies that hinder the
reunification process, even if the sustained petition did not detail
these deficiencies. (In re Briana V. (2015) 236 Cal.App.4th 297,
311 (In re Briana); In re Christopher, at p. 1008.)
       Juvenile courts should be mindful of the burdens their
orders impose, but “the paramount concern always must be the
child’s best interests, and we cannot reverse a disposition order
reasonably fashioned to eliminate the conditions that led to
dependency jurisdiction, no matter how burdensome its
requirements may seem from the parent’s perspective.” (In re
D.P., supra, 44 Cal.App.5th at pp. 1071–1072.)




                                  6
       The juvenile court reasonably exercised its discretion in
ordering services to advance this child’s best interests and to
address the problems giving rise to this case. Mother suggested
most of these services at the detention hearing. She was the one
to raise the issue of anger management at the disposition
hearing. She expressed her commitment to do what the court
asked. On appeal, Mother concedes she “could certainly find
some benefit through all of these services.”
       In addition, there was an evidentiary basis for each
challenged component of the case plan.
       There was evidence of other domestic violence between
Mother and Father apart from the September 2020 incident.
While Mother denied any violence, Father said there was violence
in 2018. According to the Department’s file for the 2018 matter,
Mother reported Father punched her in the chest while she was
carrying the child.
       Two years later, the Department concluded the family
apparently “has experienced ongoing domestic violence for at
least two years” and “Mother doesn’t appear to have the insight
on whether she and father are in an unhealthy relationship and
how it affects the child.”
       According to Father, Mother “gets mad and snaps.” She
screams, yells, and gets really nervous at times. “ ‘She’s never
really physical just emotional. She shakes. We’ve had this
problem in the past.’ ” Father said his other children are scared
of Mother, and he does not feel safe with her.
       The half sister also reported seeing Mother “snap” before.
The girl said Mother “ ‘always acts like this’ ” and has tried to
hurt the child and Father; but Father dodges her.




                               7
       There was evidence Mother shook the child other times,
including when the child was a few months old.
       And there was other evidence Mother had mental health
issues. After the birth of their son, Father noticed “something
about her changed”—she had no mental health issues before this.
He believed she became depressed. After the 2018 violence,
Mother said she wanted to kill herself.
       Father said Mother’s ex had tried to run her over and had
rammed her with his car. Father did not think Mother had ever
received mental health services.
       It was reasonable to conclude a convergence of issues
triggered the explosive September 2020 incident. So too was it
reasonable to order a range of services to address this
convergence. The court struck the mental health count, but it
remained reasonable to decide Mother’s mental health might be
affecting her ability to reunify safely with her child and to take
action to correct any untreated mental health condition.
       The juvenile court acted within its discretion by ordering
Mother’s case plan. (Cf. In re Briana, supra, 236 Cal.App.4th at
pp. 307, 311–312 [while no evidence supported sexual abuse
allegations against father, order requiring sexual abuse
counseling had evidentiary basis because father was a registered
sex offender and violated probation conditions regarding contact
with minors]; In re Christopher, supra, 50 Cal.App.4th at pp.
1005, 1007–1008 [order for alcohol or drug testing was proper,
even though substance abuse allegation stricken from petition,
where father had multiple arrests for driving under the influence
and had tested positive for methamphetamine].)
       We note the Department’s appellate brief interprets the
case plan requirement to participate in mental health counseling




                                8
and individual counseling as a single requirement and urges us
to view the plan in this way. The Department’s acknowledgment
is binding upon it as this case proceeds; its position before the
appellate court must be consistent with its position in the
juvenile court.
      We need not and do not reach the Department’s arguments
regarding forfeiture.
                          DISPOSITION

      We affirm.



                                                 WILEY, J.



We concur:



             GRIMES, Acting P. J.




             OHTA, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 9